              Case 1:18-cv-02553 Document 1 Filed 11/05/18 Page 1 of 8



JOSEPH H. HUNT
Assistant Attorney General
JAMES J. GILLIGAN
Special Litigation Counsel
Federal Programs Branch
JACQUELINE COLEMAN SNEAD
Assistant Branch Director,
KERI L. BERMAN
Trial Attorney
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, N.W.
Washington, D.C. 20005
Tel: (202) 514-3358
Fax: (202) 616-8470
Email: james.gilligan@usdoj.gov



                            UNITED STATES DISTRICT COURT FOR

                               THE DISTRICT OF COLUMBIA



UNITED STATES POSTAL SERVICE,                         Case No.:

               Plaintiff,

v.                                                    COMPLAINT

AMERICAN POSTAL WORKERS
UNION, AFL-CIO,

               Defendant.




                                         COMPLAINT

     1. This is an action brought pursuant to Section 1208(b) of the Postal Reorganization Act,

39 U.S.C. § 101, et seq., by the United States Postal Service, (“USPS”), against the American

Postal Workers Union, AFL-CIO, (“APWU”), to vacate an arbitration award requiring the USPS


                                                1
             Case 1:18-cv-02553 Document 1 Filed 11/05/18 Page 2 of 8



to rescind changes made to leave documentation in furtherance of measures implemented to

address long-standing practices for leave-without-pay, (“LWOP”), authorization that were

contrary to the policies set forth in the Hatch Act, 5 U.S.C. § 7321, et seq. Plaintiff seeks the

vacatur of the arbitration award as against public policy for the reasons set forth herein below.

                                   JURISDICTION AND VENUE

   2. This Court has jurisdiction pursuant to 39 U.S.C. §§ 409 and 1208, and pursuant to 28

U.S.C. §§ 1331, 1339, 2201, and 2202.

   3. Venue is proper pursuant to 39 U.S.C. § 1208 and 28 U.S.C. § 1391.

                                               PARTIES

   4. Plaintiff USPS is an independent establishment of the Executive Branch of the United

States Government. See 39 U.S.C. § 201. USPS Headquarters are located at 475 L’Enfant Plaza,

SW, Washington, DC 20260.

   5. Defendant, the APWU, is a labor organization with its headquarters at 1300 L Street,

NW, Washington, DC 20005.

                                      LEGAL BACKGROUND

   6. At all material times, Plaintiff USPS and Defendant APWU have been parties to

collective bargaining agreements providing the terms and conditions of employment for the

bargaining unit employees represented by Defendant APWU. Bargaining unit employees work

at various postal facilities throughout the United States. The dispute, which is the subject of this

complaint, arose under the collective bargaining agreement between the Postal Service and the

APWU in effect May 21, 2015 to present, (“the CBA”).

   7. The CBA contains a comprehensive grievance-arbitration procedure for the resolution of

any “dispute, difference, disagreement or complaint between the parties related to wages, hours,



                                                  2
               Case 1:18-cv-02553 Document 1 Filed 11/05/18 Page 3 of 8



and conditions of employment.” CBA at Article 15.1. The procedure includes a multi-step

grievance process culminating in final and binding arbitration before a neutral arbitrator.

     8. Pursuant to 39 U.S.C § 1208(b), “[s]uits for violation of contracts between the Postal

Service and a labor organization representing Postal Service employees…may be brought in any

district court of the United States having jurisdiction of the parties, without respect to the amount

in controversy.”

     9. Although the parties agreed through the CBA to be bound by the decisions of the

Arbitrator for disputes arising under the CBA, courts will not enforce arbitral awards that violate

the law or public policy that is well-defined and dominant.

     10. The Hatch Act effectuates “the policy of the Congress that employees should be

encouraged to exercise fully, freely, and without the fear of penalty or reprisal, and to the extent

not expressly prohibited by law, their right to participate or to refrain from participating in the

political processes of the Nation.” 5 U.S.C. § 7321.

     11. The Hatch Act establishes the bounds of permissible political participation for federal

employees, including all employees of USPS. H.R. 20, Sec. 7, Hatch Act Reform Amendments

of 1993. Employees are permitted to “take an active part in political management or in political

campaigns.” 5 U.S.C. § 7323.

     12. However, employees may not use official authority to interfere with or affect the outcome

of an election, solicit, accept, or receive political contributions,1 run as candidates in partisan

elections, or solicit or discourage the political participation of others doing business with their

agency. See 5 U.S.C. § 7323.




1
    There are some exceptions to this restriction that are not relevant here. 5 U.S.C. § 7323(a)(2).


                                                   3
             Case 1:18-cv-02553 Document 1 Filed 11/05/18 Page 4 of 8



   13. Employees are also prohibited from engaging in political activity while on duty, in their

workplaces, while wearing official uniforms or insignias, or while using a government vehicle. 5

U.S.C. § 7324.

   14. The Office of Special Counsel, (“OSC”), is an agency of the federal government charged

with the sole authority to investigate, prosecute, and render advisory opinions concerning

violations of the Hatch Act. See 5 U.S.C. §§ 1212-1216.

                                  FACTUAL BACKGROUND

   15. In the Fall of 2016, OSC received a complaint submitted by Senator Ron Johnson,

Chairman of the U.S. Senate Committee on Homeland Security and Governmental Affairs, on

behalf of a constituent USPS employee, who alleged that USPS was incurring unnecessary

overtime costs by releasing employees who were members of the National Association of Letter

Carriers, (“NALC”), from their duties to participate in the AFL-CIO’s Labor 2016 Program.

   16. The Labor 2016 Program sought to elect Hillary Clinton and other pro-worker candidates

across the country by engaging in political activities including door-to-door canvassing, phone

banks, and other “get out the vote” efforts. Union members involved in these activities were paid

by the Letter Carrier Political Fund, the NALC political action committee.

   17. OSC investigated Senator Johnson’s complaint, and issued a report of its investigation.

OSC found that the NALC had provided Postal Service Headquarters Labor Relations executives

with a list of carriers that the NALC had recruited and wanted released to participate in Labor

2016. The Labor Relations executives in turn disseminated the list to the relevant field offices,

which released the designated carriers on “LWOP – Union Official” leave status.

   18. OSC found that this practice was long-standing, going back several election cycles. It

also found that this practice constituted a systemic violation of the Hatch Act because it created



                                                 4
             Case 1:18-cv-02553 Document 1 Filed 11/05/18 Page 5 of 8



an institutional bias in favor of the NALC’s endorsed political candidates. OSC concluded that

characterizing the NALC’s political activity as union business conferred a special status on

carriers’ leave requests and made USPS management far more likely to approve the requests than

other leave requests, including those for non-union political participation.

   19. OSC therefore recommended that USPS take institutional corrective action including 1)

excluding political activity, as defined by the Hatch Act from the acceptable uses of union

official LWOP, and 2) taking a “hands off” approach to union political activity by ceasing at the

management level to require or suggest that union members be approved for union official

LWOP for political activities.

   20. USPS presented a proposed Corrective Action Plan to OSC on August 31, 2017. Under

its proposal, USPS would amend its Employee and Labor Relations Manual, (“ELM”), to

prohibit the use of union official LWOP for partisan political activities as defined by the Hatch

Act. Specifically, USPS would amend Exhibit 514.4 of the ELM to state that “Partisan political

activity, as defined by the Hatch Act and its implementing regulations, is not an acceptable

reason for union business LWOP.”

   21. USPS also would revise Postal Service Form 3971, Request for or Notification of

Absence, to require employees to certify when requesting LWOP that the “request is not for the

purpose of engaging in partisan political activity as defined by the Hatch Act and its

implementing regulations.”

   22. On September 13, 2017, OSC notified USPS that it had accepted the Corrective Action

Plan and that the proposed changes to the ELM and Form 3971 were “required” to remediate the

systemic Hatch Act violations identified in OSC’s report.




                                                 5
              Case 1:18-cv-02553 Document 1 Filed 11/05/18 Page 6 of 8



   23. On October 26, 2017, USPS notified the APWU that it intended to implement the

Corrective Action Plan to address the concerns identified by OSC. The following day, USPS sent

the APWU copies of the revised ELM, the revised Form 3971, and the Corrective Action Plan.

   24. On November 28, 2017, the APWU filed a dispute under Article 15, Step 4 of the CBA,

which establishes the grievance-arbitration procedure, followed by an appeal to arbitration on

April 10, 2018. The APWU also filed on February 15, 2018, an appeal to arbitration under

Article 19 of the CBA, which establishes procedures for modifications to materials directly

related to wages, hours, or working conditions. The cases, No. Q15C-4Q-C 17697250 and No.

Q15C-4Q-C 18033533, were consolidated for hearing on May 2, 2018. Two of the Postal

Service’s other unions – the NALC and National Postal Mail Handlers Union (NPMHU) –

intervened in the arbitration.

   25. The APWU complained that USPS’s changes to the ELM and Form 3971 were

improperly made unilaterally outside of the notice and consultation process established by the

CBA. The Union also contended that the modifications violated a CBA rule barring midterm

changes to the leave program.

   26. USPS contended that it was not required to comply with the procedural requirements of

the CBA because the changes it made to the ELM and Form 3971 were necessary to prevent it

from taking actions “inconsistent with its obligations under law,” specifically to avoid violating

the Hatch Act. The CBA contemplates that USPS has this obligation to follow the law

independent of its other obligations under the CBA. Article 5.

   27. On August 6, 2018, the Arbitrator issued the Arbitral Award. In the Award, the

Arbitrator concluded that the dispute was arbitrable, and that the Postal Service had violated

Article 5 of the CBA, prohibiting unilateral changes to wages, hours, and working conditions;



                                                 6
              Case 1:18-cv-02553 Document 1 Filed 11/05/18 Page 7 of 8



Article 10.2 of the CBA, prohibiting mid-contract term changes to leave regulations; and Article

19 of the CBA, prohibiting the changing of the ELM and Form 3971 without following CBA

procedures.

   28. The Arbitral Award requires the Postal Service to rescind the changes it made to the

ELM and Form 3971 to comply with OSC’s recommendation and prevent ongoing violation of

the Hatch Act.

                                             COUNT 1

   29. Plaintiff repeats and realleges Paragraphs 1 through 28 as if fully stated herein.

   30. The Arbitral Award interferes with the USPS’s ability to make changes to its practices

that the OSC determined were necessary to remedy past violations of the Hatch Act and to avoid

additional future violations.

   31. The Arbitral Award should be vacated because it violates the well-defined and dominant

public policies of the Hatch Act to ensure that federal employees are able to fully and freely

participate in the political process without using their positions, influence, or access to

improperly interfere with that process.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Postal Service prays that this Court issue a decision and order:

       (1) Declaring that the Arbitral Award of August 6, 2018 violates public policy;

       (2) Vacating the Arbitral Award of August 6, 2018; and

       (3) Granting Plaintiff such further relief as the Court deems just and proper.



Dated: November 5, 2018                                        Respectfully submitted,


                                                               JOSEPH H. HUNT
                                                               Assistant Attorney General

                                                  7
Case 1:18-cv-02553 Document 1 Filed 11/05/18 Page 8 of 8




                                     /s/ James J. Gilligan
                                    JAMES J. GILLIGAN
                                    Special Litigation Counsel
                                    JACQUELINE COLEMAN SNEAD
                                    Assistant Branch Director
                                    KERI L. BERMAN
                                    Trial Attorney
                                    United States Department of Justice
                                    Civil Division,
                                    Federal Programs Branch
                                    1100 L Street, N.W., Room 11200
                                    Washington, D.C. 20005
                                    Telephone: (202) 514-3358
                                    Facsimile: (202) 616-8470
                                    Email: james.gilligan@usdoj.gov

                                    Attorneys for Plaintiff




                           8
